DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 

Response to Amendment
Claims 1-21 remain pending in the application. 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Shiplacoff et al. (US Patent Application Publication 2010/0095240), referred to as Shiplacoff herein.
Perez-Feliciano et al. (US Patent Application Publication 2016/0196054), referred to as Perez-Feliciano herein.
Kim et al. (US Patent Application Publication 2009/0197635), referred to as Kim herein.
Qin et al. (US Patent Application Publication 2015/0206269), referred to as Qin herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-6, 8, 9, 12-13, 15, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff in view of Perez-Feliciano.

Regarding claim 1, Shiplacoff discloses a method for presenting offset content, the method comprising (Shiplacoff, Figs. 2-3, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset to display cards.  Fig. 1 Element 101 with ¶0063 – display screen, ¶0182 – device with memory storing programming instructions and processor):
causing a first user interface to be presented in a first position on a display of a 
receiving a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface (Shiplacoff, Figs. 2-3, ¶0021-¶0022, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset from the sides of the screen to display adjacent cards. ¶0079-¶0083 – dragging cards changes which card is displayed in the central 
determining an offset from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the 
receiving a second user input that indicates that the offset from the center position of the display for presentation of the first user interface is to be modified to present a second group of controls in the second user interface; determining a modified offset from the center point of the display for presentation of the first user interface based on the second user input; wherein the modified offset from the center point of the display is different than the offset from the center point of the display; 
in response to determining that a predetermined duration of time has elapsed, causing the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the 
However, Shiplacoff appears not to expressly disclose a wearable device. However, in the same field of endeavor, Perez-Feliciano discloses application switching on a wearable device (Perez-Feliciano, Abstract, ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application switching of Shiplacoff to include use on a wearable device based on the teachings of Perez-Feliciano. The motivation for doing so would have been to enable use on a wider variety of devices, thereby increasing usefulness and applicability to more users in more environments.

Regarding claim 2, Shiplacoff as modified discloses the elements of claim 1, and further discloses wherein the user input is a press of a button associated with the wearable user device (Shiplacoff, ¶0067, ¶0077, ¶0091 – button is pressed to enter card mode).

Regarding claim 5, Shiplacoff as modified discloses the elements of claim 1, and further discloses wherein the first group of controls include contextual controls associated with the content being presented in the first user interface (Shiplacoff, ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card mode” includes contextual controls for controlling the application and application instances. Controls are contextual based on which applications and instances are executing and user selection).

Regarding claim 6, Shiplacoff as modified discloses the elements of claim 5 above, and further discloses identifying second contextual controls; and causing the second contextual controls to be presented within the second user interface in response to receiving a user input dismissing the contextual controls from the portion of the display (Shiplacoff, ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. ¶0100-¶0101 – when a card is dismissed the next adjacent card moves to replace it in the sequence, filling the gap).

Regarding claim 8, Shiplacoff discloses a system for presenting offset content, the system comprising: a memory; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to (Shiplacoff, Figs. 2-3, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset to display cards.  Fig.1 
cause a first user interface to be presented in a first position on a display of a 
receive a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface (Shiplacoff, Figs. 2-3, ¶0021-¶0022, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset from the sides of the screen to display adjacent cards. ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card mode” includes contextual controls for controlling the application and application instances. Controls are contextual based on which applications and instances are executing and user selection);
determine an offset from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second interface, wherein the offset causes the first user interface to shift from a first position on the display of the 
receive a second user input that indicates that the offset from the center point of the display for presentation of the first user interface is to be modified to present a second group of controls in the second user interface; determine a modified offset from the center point of the display for presentation of the first user interface based on the second user input, wherein the modified offset from the center point of the display is different than the offset from the center point of the display; cause the first user interface to be presented in a third position based on the modified offset and causing the second user interface to be modified to include the second group of controls (Shiplacoff, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible); and
in response to determining that a predetermined duration of time has elapsed, cause the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the 
However, Shiplacoff appears not to expressly disclose a wearable device. However, in the same field of endeavor, Perez-Feliciano discloses application switching on a wearable device (Perez-Feliciano, Abstract, ¶0051).


Regarding claim 9, Shiplacoff as modified discloses the elements of claim 8, and further discloses wherein the user input is a press of a button associated with the wearable user device (Shiplacoff, ¶0067, ¶0077, ¶0091 – button is pressed to enter card mode).

Regarding claim 12, Shiplacoff as modified discloses the elements of claim 8, and further discloses wherein the first group of controls include contextual controls associated with the content being presented in the first user interface (Shiplacoff, ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card mode” includes contextual controls for controlling the application and application instances. Controls are contextual based on which applications and instances are executing and user selection).

Regarding claim 13, Shiplacoff as modified discloses the elements of claim 12 above, and further discloses wherein the hardware processor is further configured to: identify second contextual controls; and cause the second contextual controls to be presented within the second user interface in response to receiving a user input dismissing the contextual controls from the portion of the display (Shiplacoff, 

Regarding claim 15, Shiplacoff discloses a non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting offset content, the method comprising (Shiplacoff, Figs. 2-3, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset to display cards.  Fig.1 Element 101 with ¶0063 – display screen, ¶0182 – device with memory storing programming instructions and processor):
causing a first user interface to be presented in a first position on a display of a 
receiving a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface (Shiplacoff, Figs. 2-3, ¶0021-¶0022, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset from the sides of the screen to display adjacent cards. ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card 
determining an offset from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the 
receiving a second user input that indicates that the offset from the center point of the display for presentation of the first user interface is to be modified to present a second group of controls in the second user interface; determining a modified offset from the center point of the display for presentation of the first user interface based on the second user input, wherein the modified offset from the center point of the display is different than the offset from the center point of the display; causing the first user interface to be presented in a third position based on the modified offset and causing the second user interface to be modified to include the second group of controls (Shiplacoff, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction 
in response to determining that a predetermined duration of time has elapsed, causing the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the 
However, Shiplacoff appears not to expressly disclose a wearable device. However, in the same field of endeavor, Perez-Feliciano discloses application switching on a wearable device (Perez-Feliciano, Abstract, ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application switching of Shiplacoff to include use on a wearable device based on the teachings of Perez-Feliciano. The motivation for doing so would have been to enable use on a wider variety of devices, thereby increasing usefulness and applicability to more users in more environments.

Regarding claim 16, Shiplacoff as modified discloses the elements of claim 15, and further discloses wherein the user input is a press of a button associated with the wearable user device (Shiplacoff, ¶0067, ¶0077, ¶0091 – button is pressed to enter card mode).

Regarding claim 19, Shiplacoff as modified discloses the elements of claim 15, and further discloses the first group of controls include contextual controls associated with the content being presented in the first user interface (Shiplacoff, ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by 

Regarding claim 20, Shiplacoff as modified discloses the elements of claim 19 above, and further discloses wherein the method further comprises: identifying second contextual controls; and causing the second contextual controls to be presented within the second user interface in response to receiving a user input dismissing the contextual controls from the portion of the display (Shiplacoff, ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. ¶0100-¶0101 – when a card is dismissed the next adjacent card moves to replace it in the sequence, filling the gap).


Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff in view of Perez-Feliciano in further view of Kim.

Regarding claim 3, Shiplacoff as modified discloses the elements of claim 1 above. However, Shiplacoff as modified appears not to expressly disclose wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.
However, in the same field of endeavor, Kim teaches scrolling, item switching, and task switching (Kim, Abstract, ¶0018, ¶0062, ¶0072, ¶0079, ¶0100-¶0101),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to be performed responsive to a tilt input based on the teachings of Kim. The motivation for doing so would have been to improve convenience and ease of control of the device (Kim, ¶0012).

Regarding claim 4, Shiplacoff as modified discloses the elements of claim 3 above, and further discloses wherein the offset is determined based on a magnitude of the tilt (Kim, ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items. Scrolling may result based on the angle exceeding a degree of tilt. Scroll distance and/or speed can be determined by tilt angle).

Regarding claim 10, Shiplacoff as modified discloses the elements of claim 8 above. However, Shiplacoff as modified appears not to expressly disclose wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.
However, in the same field of endeavor, Kim teaches scrolling and item switching mode, and task switching (Kim, Abstract, ¶0018, ¶0062, ¶0072, ¶0079, ¶0100-¶0101),
including wherein the user input is a tilt of the user device detected by a motion sensor associated with the user device (Kim, ¶0045 – inertia sensor. ¶0019, ¶0049, ¶0054-¶0055 – gestures include tilting, gesture mode is entered according to user defined gestures, or tilting the device, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to be performed responsive to a tilt input based on the teachings of Kim. The motivation for doing so would have been to improve convenience and ease of control of the device (Kim, ¶0012).

Regarding claim 11, Shiplacoff as modified discloses the elements of claim 10 above, and further discloses wherein the offset is determined based on a magnitude of the tilt (Kim, ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items. Scrolling may result based on the angle exceeding a degree of tilt. Scroll distance and/or speed can be determined by tilt angle).

Regarding claim 17, Shiplacoff as modified discloses the elements of claim 15 above. However, Shiplacoff as modified appears not to expressly disclose wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.
However, in the same field of endeavor, Kim teaches scrolling and item switching mode, and task switching (Kim, Abstract, ¶0018, ¶0062, ¶0072, ¶0079, ¶0100-¶0101),
including wherein the user input is a tilt of the user device detected by a motion sensor associated with the user device (Kim, ¶0045 – inertia sensor. ¶0019, ¶0049, ¶0054-¶0055 – gestures include tilting, gesture mode is entered according to user defined gestures, or tilting the device, including holding the device at a predetermined tilt angle. ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to be 

Regarding claim 18, Shiplacoff as modified discloses the elements of claim 17 above, and further discloses wherein the offset is determined based on a magnitude of the tilt (Kim, ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items. Scrolling may result based on the angle exceeding a degree of tilt. Scroll distance and/or speed can be determined by tilt angle).

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff in view of Perez-Feliciano in further view of Qin.

Regarding claim 7, Shiplacoff as modified discloses the elements of claim 5 above, and further discloses wherein the contextual controls include controls for manipulating 
However, in the same field of endeavor, Qin discloses application focus process management (Qin, ¶0077-¶0079 – switching tasks between background and foreground)
including manipulating playback of media content (Qin, ¶0075-¶0083 and Fig. 6 with ¶0090-¶0092 – Video rendering is paused when the instance is moved to the background, and resumed when it is returned to the foreground. Video rendering is terminated when the instance is closed).


Regarding claim 14, Shiplacoff as modified discloses the elements of claim 12 above, and further dislcoses wherein the contextual controls include controls for manipulating 
However, in the same field of endeavor, Qin discloses application focus process management (Qin, ¶0077-¶0079 – switching tasks between background and foreground)
including manipulating playback of media content (Qin, ¶0075-¶0083 and Fig. 6 with ¶0090-¶0092 – Video rendering is paused when the instance is moved to the background, and resumed when it is returned to the foreground. Video rendering is terminated when the instance is closed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to include manipulation of media content playback based on card dismissal and focus control based on the teachings of Qin. The motivation for doing so would have been to save device resources (Qin, ¶0022), and to prevent the user from missing media playback when the application is not in focus.

Regarding claim 21, Shiplacoff as modified discloses the elements of claim 19 above and further discloses wherein the contextual controls include controls for manipulating 
However, in the same field of endeavor, Qin discloses application focus process management (Qin, ¶0077-¶0079 – switching tasks between background and foreground)
including manipulating playback of media content (Qin, ¶0075-¶0083 and Fig. 6 with ¶0090-¶0092 – Video rendering is paused when the instance is moved to the background, and resumed when it is returned to the foreground. Video rendering is terminated when the instance is closed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to include manipulation of media content playback based on card dismissal and focus control based on the teachings of Qin. The motivation for doing so would have been to save device resources (Qin, ¶0022), and to prevent the user from missing media playback when the application is not in focus.



Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175